Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 1 of 13 Page ID #:424

    1 KELLER/ANDERLE LLP

    2
        Jennifer L. Keller (SBN 84412)
        jkeller@kelleranderle.com
    3   Chase A. Scolnick (SBN 227631)
    4
        cscolnick@kelleranderle.com
        Jay P. Barron (SBN 245654)
    5   jbarron@kelleranderle.com
    6
        18300 Von Karman Avenue, Suite 930
        Irvine, California 92612
    7   Tel.: (949) 476-8700
    8
        Fax: (949) 476-0900

    9 Attorneys for Defendants

   10 KEVIN SPACEY FOWLER &
        M. PROFITT PRODUCTIONS, INC.
   11

   12
                          UNITED STATES DISTRICT COURT
   13
                         CENTRAL DISTRICT OF CALIFORNIA
   14
        JOHN DOE, an individual,              )   Case No.: 2:19-cv-00750-RSWL (SSx)
   15                                         )
   16                Plaintiff,               )   DEFENDANTS’ OPPOSITION TO
                                              )   PLAINTIFF’S MOTION FOR
   17          vs.                            )   LEAVE TO PROCEED
   18                                         )   ANONYMOUSLY
        KEVIN SPACEY FOWLER, an               )
   19   individual, M. PROFITT                )   Date: April 16, 2019
   20   PRODUCTIONS, INC., a California       )   Time: 10:00 a.m.
        Corporation, and DOES 1-9, inclusive. )   Dept.: TBD
   21                                         )
   22                Defendant.               )   Complaint Filed: September 27, 2018
                                              )
   23
                                              )
   24                                         )
                                              )
   25
                                              )
   26                                         )
                                              )
   27
                                              )
   28



                      DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                          FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 2 of 13 Page ID #:425

    1                                        TABLE OF CONTENTS
    2 I.      INTRODUCTION ........................................................................................... 1
    3
        II.   PLAINTIFF FAILED TO MEET HIS BURDEN OF SHOWING
    4         THIS IS AN EXCEPTIONAL CASE JUSTIFING HIS
    5
              PROCEEDING ANONYMOUSLY ............................................................... 2

    6         A.      Plaintiff Provides Only Speculation Regarding The First
                      Three Factors -- Severity Of the Harm, Reasonableness Of
    7                 His Claimed Fears, and Vulnerability to Retaliation – And
    8                 Fails To Justify Anonymity .................................................................. 3
    9         B.       Plaintiff Ignores The Severe Prejudice To Mr. Fowler If
   10
                       Plaintiff Is Permitted To Remain Anonymous ..................................... 6

   11         C.       Plaintiff Provides No Grounds To Overcome The Strong
                       Presumption Of Open Courts ................................................................ 8
   12

   13 III.    CONCLUSION ............................................................................................... 9

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28


                                                 i
                            DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                                FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 3 of 13 Page ID #:426

    1                                           TABLE OF AUTHORITIES
    2 Cases
    3 Doe v. Del Rio, 241 F.R.D. 154 (S.D.N.Y. 2006) ..................................................... 7
    4 Doe v. Frank, 951 F.2d 320 (11th Cir. 1992) ............................................................ 3
    5 Doe v. Goldman, 169 F.R.D. 138 (D. Nev. 1996) ..................................................... 5
    6 Doe v. Kamehameha Schools/Bernice Pauahi Bishop Estate, 596 F.3d
            1036, 1042 (9th Cir. 2010) ...................................................................... 3, 5, 8
    7
      Doe v. Rostker, 89 F.R.D. 158 (N.D. Cal. 1981) ....................................................... 5
    8
      Doe v. Shakur, 164 F.R.D. 359 (S.D.N.Y. 1996) .............................................. 4, 6, 8
    9
      Doe v. Texaco, 2006 WL 2850035 (N.D. Cal. Oct. 5, 2006) .................................... 8
   10
      Does I thru XXXIII v. Advanced Textile Corp., 214 F.3d 1058 (9th Cir.
   11
            2000) ........................................................................................................ 3, 5, 6
   12
      Femedeer v. Haun, 227 F.3d 1244 (10th Cir. 2000) ................................................. 4
   13
      San Bernardino County Dep’t of Public Soc. Serv. v. Superior Court,
   14       232 Cal.App.3d 188 (Cal. Ct. App. 1991) ...................................................... 7
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                                      ii
                                 DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                                     FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 4 of 13 Page ID #:427

    1                                    MEMORANDUM
    2 I.      INTRODUCTION
    3         Plaintiff John Doe ignored the requirements of this forum for over a month after
    4 removal, during which he aggravated his noncompliance by affirmatively filing a First

    5 Amended Complaint under a pseudonym without first obtaining (or even seeking) this

    6 Court’s permission, as required. In addition to its belatedness, Plaintiff’s motion

    7 provides only a meager justification for pleading anonymously, and falls far short of

    8 establishing the exceptional circumstances that permit a party to proceed

    9 anonymously.     Defendants previously filed a motion under Federal Rule of Civil
   10 Procedure 12 regarding Plaintiff’s improper use of a pseudonym. (See ECF Nos. 22-

   11 23.) Defendants’ Rule 12 motion should be granted, Plaintiff’s belated motion to

   12 proceed anonymously denied, and Plaintiff should be required to plead using his real

   13 name.

   14         Plaintiff’s motion fails to establish the need for anonymity that outweighs the
   15 prejudice and unfairness to defendant Kevin Spacey Fowler and the public’s interest

   16 in open judicial proceedings. None of the factors courts in the Ninth Circuit consider

   17 supports anonymity here. Plaintiff provides none of the requisite details necessary to

   18 demonstrate why this should be the rare case that warrants pleading anonymously.

   19 Instead, his motion and declaration make only generalized claims about hypothetical

   20 threat and harm that do not exist. There have been no threats of harm by anyone.

   21 Plaintiff is a sixty year old man with no specific vulnerability. His fears about possible

   22 economic harm are unsubstantiated and unreasonable, and they are so generic that

   23 nearly any plaintiff would qualify for anonymous pleading under the lax parameters

   24 Plaintiff asks this Court to endorse.

   25         In contrast, Mr. Fowler is forced to defend against claims by an unknown and
   26 unnamed complainant, as Plaintiff still has not even disclosed his identity to

   27 Defendants. As a result, Mr. Fowler cannot adequately prepare a defense or investigate

   28 Plaintiff’s claims. This cloak of anonymity has harmed and will harm Mr. Fowler even


                                             1
                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                            FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 5 of 13 Page ID #:428

    1 if Plaintiff’s identity is disclosed to him, as such secrecy inhibits and complicates Mr.
    2 Fowler’s ability to conduct discovery and gather information from third parties. And
    3 the public interest in and strong presumption of open proceedings cannot be discarded
    4 based on the flimsy showing made by Plaintiff.
    5        Instead of providing relevant facts supporting his motion, Plaintiff details his
    6 efforts to serve Mr. Fowler with the complaint. In an apparent attempt to prejudice the
    7 Court, he mentions unrelated charges in a court across the country. Neither is relevant
    8 to Plaintiff’s use of a pseudonym, and these statements appear intended as nothing
    9 more than gratuitous attacks on Mr. Fowler. Meanwhile, to delay his obligation to
   10 turn over information related to his claims and continue his information advantage,
   11 Plaintiff refuses to engage in the required Rule 26(f) conference until after the motions
   12 are heard in mid-April.1 (ECF Nos. 31, 34.) Plaintiff’s ongoing game of “hide the
   13 ball” must end. The Court should deny Plaintiff’s motion, dismiss the First Amended
   14 Complaint, and order Plaintiff to amend his FAC to use his real name.
   15 II.    PLAINTIFF FAILED TO MEET HIS BURDEN OF SHOWING THIS
   16        IS AN EXCEPTIONAL CASE JUSTIFING HIS PROCEEDING
   17        ANONYMOUSLY
   18        Plaintiff’s motion dismisses the established rules and policy requiring a party to
   19 plead in his own name. And he does not and cannot establish that this case is an
   20 exceptional one for which a pseudonym should be permitted.
   21        In addition to Rule 10(a)’s requirement that the complaint “name all the parties,”
   22 Rule 17(a) provides that “[a]n action must be prosecuted in the name of the real party
   23 in interest.” Using a pseudonym contravenes these rules and “runs afoul of the public’s
   24 common law right of access to judicial proceedings.” See Does I thru XXXIII v.
   25
   26   1
                 Plaintiff recently amended his complaint without permission to add a sham
   27 Plaintiff’s in
      defendant      hopes of destroying diversity jurisdiction. Mr. Fowler challenged
                  improper maneuver in a pending motion for misjoinder of the diversity-
   28 destroying   defendant (see ECF No. 26), and opposes Plaintiff’s motion to remand
      (see ECF No. 21). Both motions are set for hearing on April 16, 2019.
                                             2
                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                            FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 6 of 13 Page ID #:429

    1 Advanced Textile Corp., 214 F.3d 1058, 1067 (9th Cir. 2000); Doe v. Kamehameha
    2 Schools/Bernice Pauahi Bishop Estate, 596 F.3d 1036, 1042 (9th Cir. 2010) (“The
    3 normal presumption in litigation is that parties must use their real names. . . . In this
    4 circuit, the common law rights of access to the courts and judicial records are not taken
    5 lightly.”).
    6         The Ninth Circuit allows a party to proceed anonymously only in an “unusual
    7 case,” “when the party’s need for anonymity outweighs prejudice to the opposing party
    8 and the public’s interest in knowing the party’s identity.” Advanced Textile, 214 F. 3d
    9 at 1067-68; see also Doe v. Frank, 951 F.2d 320, 323 (11th Cir. 1992) (“It is the
   10 exceptional case in which a plaintiff may proceed under a fictitious name.”). To
   11 determine whether a party should be allowed to proceed anonymously, district courts
   12 must balance at least five factors: “‘(1) the severity of the threatened harm, (2) the
   13 reasonableness of the anonymous party’s fears, . . . (3) the anonymous party’s
   14 vulnerability to such retaliation,’ (4) the prejudice to the opposing party, and (5) the
   15 public interest.” Kamehameha, 596 F.3d at 1042 (quoting Advanced Textile, 214 F.3d
   16 at 1068). None of these factors weighs in favor of anonymity here.
   17         A.    Plaintiff Provides Only Speculation Regarding The First Three
   18               Factors -- Severity Of the Harm, Reasonableness Of His Claimed
   19               Fears, and Vulnerability to Retaliation – And Fails To Justify
   20               Anonymity
   21         Plaintiff’s motion conflates his analysis of the first three factors under Advanced
   22 Textile. Regardless, none of the factors supports his position. As an initial matter,
   23 given the dearth of allegations to the contrary, Plaintiff’s motion confirms that Plaintiff
   24 was not threatened by Mr. Fowler or anybody else, let alone a threat of such severity
   25 that his requested secrecy should be permitted. Instead, Plaintiff seeks to shield his
   26 identity from the public and from Mr. Fowler based on nothing more than his
   27 unsubstantiated speculation.
   28

                                              3
                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                             FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 7 of 13 Page ID #:430

    1         Despite the complete lack of any threats, Plaintiff claims to be vulnerable to
    2 “physical and economic injury” because the nature of his work may potentially place
    3 him alone with clients in a house or hotel room and he financially supports himself
    4 and his son. (See Mot. at 3.) Notably, his claim of physical vulnerability lacks
    5 evidentiary support, as Plaintiff’s accompanying declaration mentions nothing about
    6 his alleged vulnerability due to the nature of his work; this unsubstantiated claim by
    7 his counsel should be disregarded for that reason alone. (See ECF No. 19-1.) There
    8 is also no evidence about how his clients are booked, what he or his employer do to
    9 schedule and intake clients or protect those in Plaintiff’s position, why such purported
   10 vulnerability cannot be mitigated, or how or why the disclosure of his name in this
   11 lawsuit could aggravate such supposed susceptibility. Unlike cases involving a minor
   12 that may militate toward anonymity, Plaintiff is over sixty years old and has been a
   13 masseuse for over thirty-five years. (ECF No. 19-1 at ¶ 4.) He has provided no
   14 evidence to suggest he is at greater risk than any other plaintiff in his position. Nor
   15 did he provide any facts suggesting his claimed fear is reasonable.
   16         Plaintiff’s claimed economic harm is equally speculative. Most individuals rely
   17 on their income to support themselves, and Plaintiff provides no authority supporting
   18 his contention that he is entitled to exceptional treatment as a result. Nor does Plaintiff
   19 provide any explanation or credible basis for why he fears he would lose any of his
   20 clientele if he litigated this case in his name as required. Similarly, he speculates that
   21 “[a]dditional trauma caused by media frenzy and public scrutiny will inevitably result
   22 from revealing his name.” But Plaintiff provides no testimony, documents or other
   23 evidence demonstrating his purportedly fragile emotional state. Plaintiff is the one
   24 who brought this case, and he cannot avoid the requirements of proceeding
   25 anonymously by speculating about possible harm. Doe v. Shakur, 164 F.R.D. 359,
   26 361 (S.D.N.Y. 1996) (“Fairness requires that she be prepared to stand behind her
   27 charged publicly.”); Femedeer v. Haun, 227 F.3d 1244, 1246 (10th Cir. 2000)
   28

                                              4
                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                             FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 8 of 13 Page ID #:431

    1 (“Ordinarily, those using the courts must be prepared to accept the public scrutiny that
    2 is an inherent part of public trials.”).
    3         Moreover, courts repeatedly hold that potential personal embarrassment,
    4 speculative economic harm, or desire for privacy fail to provide sufficient grounds to
    5 entitle a plaintiff to proceed anonymously. See Doe v. Rostker, 89 F.R.D. 158, 162
    6 (N.D. Cal. 1981) (“That the plaintiff may suffer some embarrassment or economic
    7 harm is not enough. There must be a strong social interest in concealing the identity
    8 of the plaintiff.”); Doe v. Goldman, 169 F.R.D. 138, 141 (D. Nev. 1996) (“Courts have
    9 generally rejected attempts to proceed under fictitious names where plaintiffs are
   10 concerned solely with economic well-being and possible embarrassment or
   11 humiliation.”). Nor do courts allow a plaintiff to proceed anonymously because of an
   12 imagined fear or threat, and anonymity is denied even where threats are made online
   13 or elsewhere that appear to target those in a plaintiff’s position. Kamehameha, 596
   14 F.3d at 1045 (affirming finding that minor plaintiffs’ fear of retaliation was
   15 unreasonable where threats of physical harm were directed at plaintiffs in internet
   16 postings and the U.S. Attorney warned about increased threats of violence against
   17 children in plaintiffs’ position.).
   18         The circumstances here also are different than in Advanced Textile, on which
   19 Plaintiff relies. In Advanced Textile, the plaintiffs were foreign garment workers on
   20 the island of Saipan who asserted claims under the Fair Labor Standards Act (FSLA).
   21 214 F.3d at 1062. They sought to proceed anonymously, and the Ninth Circuit held
   22 that the district court must weigh the submitted evidence under the factors set forth in
   23 the opinion. The court recognized a plaintiff may fear “job-related retaliation” or
   24 negative consequences by virtue of asserting legal claims, but this factor supports
   25 anonymity only where there is evidence of extraordinary retaliation or threatened harm
   26 that places plaintiff at far greater risk than a typical plaintiff who asserts such claims.
   27 Id. at 1070-1071. In asking the court to allow them anonymity, the Advanced Textile
   28 plaintiffs submitted evidence and testimony about the particular risks they faced if

                                              5
                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                             FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 9 of 13 Page ID #:432

    1 their identities were known, including that “they will be fired from their jobs, deported
    2 from Saipan, and arrested and imprisoned by the People’s Republic of China.” Id. at
    3 1062, 1064-1065. Some plaintiffs also detailed efforts to intimidate, harass, extort,
    4 and silence them or their families. Id. These circumstances caused these plaintiffs to
    5 face “greater threats of retaliation than the typical FSLA plaintiff.” Id. at 1070-1071.
    6         Here, Plaintiff’s purported evidence does not approach establishing the rare
    7 circumstances that permit anonymity. See, e.g., Shakur, 164 F.R.D. at 361-362
    8 (finding sexual assault plaintiff could not maintain anonymity because her privacy
    9 concerns outweighed by other factors).
   10         B.     Plaintiff Ignores The Severe Prejudice To Mr. Fowler If Plaintiff Is
   11                Permitted To Remain Anonymous
   12         Plaintiff downplays the prejudice to Mr. Fowler that results from Plaintiff’s
   13 proceeding anonymously, and tries to justify the prejudice by speculating that Mr.
   14 Fowler will take various positions to slow the progression of this case. (See Mot. at
   15 5.) But Mr. Fowler has not sought to stay this case, nor has he invoked his Fifth
   16 Amendment rights. Moreover, Plaintiff’s concerns are irrelevant to whether Plaintiff
   17 must litigate in his own name as required. Indeed, it is Plaintiff, not Mr. Fowler, who
   18 is inhibiting the progress of this case, including by refusing to participate in the parties’
   19 Rule 26(f) conference in violation of the Federal Rules of Civil Procedure. Plaintiff
   20 filed this case but now seems uninterested in seeing it progress.
   21         Despite repeated requests, Plaintiff’s counsel has refused to disclose Plaintiff’s
   22 identity to Mr. Fowler or his counsel. (See, e.g., ECF No. 31; Barron Decl., ¶¶ 4, 6.)
   23 This inhibits Mr. Fowler’s ability to prepare proper initial disclosures, respond to
   24 discovery, or otherwise defend against the claims. Before removal to federal court,
   25 Plaintiff noticed Mr. Fowler’s deposition, and he apparently believes he is entitled to
   26 depose Mr. Fowler while Mr. Fowler and his counsel are in the dark as to Plaintiff’s
   27 identity. (Id., ¶ 8.) Plaintiff’s consistent refusal to disclose his identity to Defendants
   28 shows he will not do so absent a court order.

                                              6
                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                             FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 10 of 13 Page ID #:433

    1         Moreover, Plaintiff’s using a pseudonym is unfair to Mr. Fowler, even if
    2 Plaintiff’s identity is disclosed to Mr. Fowler and his counsel but not to the public.
    3 Using a pseudonym inhibits Mr. Fowler’s ability to conduct discovery, especially
    4 third-party discovery.     Further, it prevents possible unknown third parties with
    5 information about Plaintiff and his factual allegations from coming forward with
    6 information relevant to Mr. Fowler’s defense. See, e.g., Doe v. Del Rio, 241 F.R.D.
    7 154, 159 (S.D.N.Y. 2006) (“[C]oncealing the name of a party could deprive a litigant
    8 and the court of a chance that a yet unknown witness would, upon learning that fact
    9 about the case, know to step forward with valuable information about the events or the
   10 credibility of witnesses.”); San Bernardino County Dep’t of Public Soc. Serv. v.
   11 Superior Court, 232 Cal.App.3d 188 (Cal. Ct. App. 1991) (“[O]pen proceedings
   12 discourage perjury and might encourage other witnesses to come forward which in
   13 turn leads to more accurate fact-finding.”).
   14         As a movie and television star, Mr. Fowler is far likelier to be the target of
   15 threats and harm than Plaintiff. Plaintiff claims his desire for privacy trumps the rules
   16 of this forum. But he and his counsel have given no such consideration to Mr. Fowler’s
   17 privacy, including by filing irrelevant documents revealing Mr. Fowler’s current
   18 address and an unrelated criminal complaint in a different state. (ECF No. 19-2 at ¶¶ 3-
   19 4 & Exs. A, B.) Additionally, Plaintiff’s attempts to downplay his counsel’s active
   20 promotion of this case is unconvincing. Plaintiff’s counsel claims its website only
   21 provides links to the various media articles about this case and that the quotes in the
   22 articles are taken from the complaint. But Plaintiff’s counsel’s website includes a page
   23 that highlights the media articles about Plaintiff’s complaint and allegations. The titles
   24 of the articles are in large, bolded font, and include self-promotional subheadings
   25 apparently created by Plaintiff’s counsel, such as “Genie Harrison Files Lawsuit
   26 Against Kevin Spacey.” (Barron Decl., ¶ 9, Ex. A at p. 6.) Further, the articles were
   27 published the next day after the complaint was manually filed at the superior court
   28 filing window and almost certainly before the complaint was electronically available.

                                             7
                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                            FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 11 of 13 Page ID #:434

    1 (Id., ¶ 3.) That timing further suggests Plaintiff’s counsel was coordinating with the
    2 media.
    3        C.      Plaintiff Provides No Grounds To Overcome The Strong
    4                Presumption Of Open Courts
    5        The public interest overwhelmingly supports requiring Plaintiff to plead in his
    6 real name. The requirement that parties use their real names “is loosely related to the
    7 public’s right to open courts . . . and the right of private individuals to confront their
    8 accusers.” Kamehameha, 596 F.3d at 1042. This public interest cannot be dismissed
    9 easily:
   10        The purpose of [Rule 10(a)] is not simply administrative, it is to apprise
   11        the parties of their opponents, and it protects the public’s legitimate
   12        interest in knowing all the facts and events surrounding court
   13        proceedings. When anyone – local or foreign – invokes the potential
   14        power and authority of a Unites States District Court, the public has a
   15        legitimate right to know on whose behalf their institutions are being used,
   16        unless good cause to do otherwise is shown.
   17 Doe v. Texaco, 2006 WL 2850035, at *6 (N.D. Cal. Oct. 5, 2006) (internal quotations
   18 and citation omitted; emphasis added); Kamehameha, 596 F.3d at 102 (“In this circuit,
   19 the common law rights of access to the courts and judicial records are not taken
   20 lightly.”). Among the facts that the public has a legitimate interest in knowing “is the
   21 identity of the parties.” Shakur, 164 F.R.D. at 361 (a party’s privacy concerns cannot
   22 overcome the “paramount importance of open courts”).
   23           Plaintiff tries to evade the requirement of open courts by making generalized
   24 statements about encouraging victims to come forward, and for cases to be decided on
   25 the merits. But requiring Plaintiff to comply with the longstanding rules of this forum
   26 does not undermine either goal, especially given there is no legitimate threat of harm
   27 against him. Mr. Fowler has a right to face his accuser and vindicate his name in a
   28 public proceeding. To allow Plaintiff to proceed anonymously based on this meager

                                              8
                         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                             FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 12 of 13 Page ID #:435

    1 showing would upend the established requirements of this forum. And it would
    2 encourage an avalanche of cases litigated by parties seeking to remain outside the
    3 public view based only on a generalized desire for privacy without establishing the
    4 exceptional circumstances that permit anonymity only in rare cases.
    5 III.   CONCLUSION
    6        Plaintiff has not established, and cannot establish, that this is an exceptional case
    7 justifying his pleading anonymously. His motion to proceeding anonymously should
    8 be denied, and Defendants’ separate Rule 12 motion (ECF No. 22) should be granted.
    9
   10                                                Respectfully submitted,
   11 Dated: March 26, 2019                          KELLER/ANDERLE LLP
   12                                          By:    /s/ Jennifer L. Keller
   13                                                 Jennifer L. Keller
   14                                                 Chase A. Scolnick
                                                      Jay P. Barron
   15
                                                      Attorneys for Defendants
   16                                                 KEVIN SPACEY FOWLER &
   17                                                 M. PROFITT PRODUCTIONS, INC.

   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                             9
                        DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
                            FOR LEAVE TO PROCEED ANONYMOUSLY
Case 2:19-cv-00750-RSWL-SS Document 37 Filed 03/26/19 Page 13 of 13 Page ID #:436

    1                                 PROOF OF SERVICE
    2
        STATE OF CALIFORNIA, COUNTY OF ORANGE
    3
            I am over the age of 18 and not a party to the within action. My business
    4
      address is 18300 Von Karman Avenue, Irvine, California 92612-1057. On March
    5 26, 2019, I served the foregoing document described as
    6
                DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION
    7               FOR LEAVE TO PROCEED ANONYMOUSLY
    8
      on the following-listed attorneys who are not on the list to receive e-mail notices for
    9 this case (who therefore require manual notice) by the following means of service:
   10
            SERVED BY U.S. MAIL: There are currently no individuals on the list to
   11 receive mail notices for this case.
   12
             SERVED BY CM/ECF. I hereby certify that, on March 26, 2019, I
   13 electronically filed the foregoing with the Clerk of Court using the CM/ECF system.
   14 The filing of the foregoing document will send copies to the following CM/ECF
      participants:
   15
   16         The following are those who are currently on the list to receive e-mail
              notices for this case.
   17
   18         Genie Harrison, genie@genieharrisonlaw.com
              Amber Phillips, amber@genieharrisonlaw.com
   19         Mary Olszewska, mary@genieharrisonlaw.com
   20
   21       I declare under penalty of perjury under the laws of the United States that the
   22 foregoing is true and correct. Executed on March 26, 2019 at Irvine, California.
   23
   24                                               /s/ Courtney L. McKinney
                                                          Courtney L. McKinney
   25
   26
   27
   28


                                               1
                                        PROOF OF SERVICE
